EXHIBIT 13 SONESTA INTERNATIONAL HOTELS CORPORATION ANNUAL REPORT 2009 TO OUR SHAREHOLDERS: 2009 was a challenging year for the hotel industry and for Sonesta.Due to the decisions we made and the actions we took, however, the Company is well-positioned for the future. Revenue losses at our three (3) hotels in Boston, Miami and New Orleans in 2009 compared to 2008 ranged from 3% to 30%.Average daily rates plummeted an average of 13% at these three properties.Hardest hit was the group business segment which suffered from the double whammy of the distressed economy and “the AIG effect”:the reticence of companies to book luxury hotels lest they be criticized for enjoying junkets at shareholder (or taxpayer) expense.In our three domestic hotels, group business was off an average of 32%. At Royal Sonesta Hotel Boston, occupancy for 2009 dropped only three (3) percentage points from 2008, but the average daily rate plunged 20%.The Hotel relies on corporate group business and the fall-off in demand from this segment resulted in discounting rates.Overall, revenues were down 21% in 2009 compared to 2008. While city-wide conventions in New Orleans were marked by low attendance earlier in 2009, convention attendance appeared to rebound by the end of the year – a positive sign for the Crescent City.Revenues at Royal Sonesta Hotel
